Citation Nr: 0203984
Decision Date: 02/22/02	Archive Date: 05/09/02

DOCKET NO. 96-09 164               DATE FEB 22, 2002

On appeal from the Department of Veterans Affairs Regional Office
in Montgomery, Alabama

THE ISSUES

1. Entitlement to an increased evaluation for generalized anxiety
disorder with depression, currently evaluated as 30 percent
disabling.

2. Entitlement to a compensable evaluation for a gastric ulcer.

REPRESENTATION

Appellant represented by: Alabama Department of Veterans Affairs

ATTORNEY FOR THE BOARD

A. Hinton, Counsel

REMAND

Information currently available reflects that the veteran's
original claims file was lost, apparently after a December 1998
Board of Veterans' Appeals (Board) decision, which in part remanded
the case to the Department of Veterans Affairs (VA) Regional Office
in Montgomery, Alabama (RO). Review of the existing (apparently
temporary) claims file indicates that the Board returned the claims
file to the RO after the December 1998 Board decision, but the
claims file was not received by the RO until June 2000. VA's
Records Management Center (R-MC) indicated in June 2000 that the
claims folder was missing, and requested that the RO establish a
rebuilt folder. However, review of the extant claims folder records
reflect that this has not been done. A temporary working folder was
subsequently forwarded to the Board in place of the veteran's
claims folder. Although a small note on the single folder's inner
cover states that it is a rebuilt folder, there is no indication of
any attempt to do so.

That folder includes a December 1998 Board decision, and a few
administrative documents and correspondence. Information currently
available reflects that no records are available prior to the
December 1998 Board decision except for two letters of November
1998, respectively notifying the veteran that her appeal was being
returned to the Board and that her appeal had been received by the
Board. No service personnel or medical records are on file. Nor are
any VA or non-VA medical or other evidentiary records on file. The
only document providing substantive information regarding the
veteran is the December 1998 Board decision.

That decision indicates that the veteran had active duty from
November 1977 to March 1989. It indicates that the veteran had
service connection status for the following: generalized anxiety
disorder with depression, effective from July 25, 1995, and
currently evaluated as 30 percent disabling; left maxillary and
ethmoid sinusitis, evaluated as 10 percent disabling, and gastric
ulcer, evaluated at a noncompensable level.

Additionally, the December 1998 Board decision indicates that the
veteran was represented by the Alabama Department of Veterans
Affairs. However, no power

of attorney is contained within the extant claims file and that
organization has not submitted a VA Form 646 or other
documentation. The December 1998 Board decision also indicates that
the claims file at the time of the decision contained service
medical records, the veteran's original application of October 20,
1989. VA outpatient treatment records from February 1996 to March
1997, and reports of VA examinations in May 1990, and in August,
September and October 1997.

The December 1998 Board decision denied claims for an earlier
effective date for the award of service connection for generalized
anxiety disorder with depression, and for an increased evaluation
for sinusitis. The decision remanded claims for increased
evaluations for generalized anxiety disorder with depression. and
for a gastric ulcer. The remand ordered further development
including psychiatric and gastroenterologist examinations of those
disabilities. Review of the file indicates that the RO has not
arranged for the veteran to be examined in this connection. Also,
the file does not contain any indication that any further
adjudication has been performed at the RO subsequent to the
December 1998 Board decision with respect to remanded matters. The
file contains no subsequent supplemental statement of the case or
written notification to the veteran in any regard.

The Board finds that an attempt should be made to locate the
original claims file, and, should it not be found, the RO should
certify the status of the original claims file. Since there are
missing documents in this case, it would be appropriate to have the
appellant clarify whom, if anyone, she wishes to represent her.

If the original claims file is not found, the RO should to the
extent possible attempt to rebuild the veteran's claims file
through appropriate means. The RO should document the steps taken
to reconstruct the claim file, including what collateral sources
were contacted to rebuild the claim file.

The Board notes that the December 1998 Board decision had ordered
examinations be conducted in connection with the veteran's claims
for increased ratings for a generalized anxiety disorder and for
gastric ulcer. Clearly, neither requested examination was
performed. The RO is advised that the Board is obligated by law to
ensure that the RO complies with its directives, as well as those
of the United

3 -

States Court of Appeals for Veterans Claims (Court). The Court has
stated that compliance by the Board or the RO is neither optional
nor discretionary. Where the remand orders of the Board are not
complied with, the Board errs as a matter of law when it fails to
ensure compliance, and a further remand of the case will be
mandated. See Stegall v. West, 11 Vet. App. 268 (1998). Therefore,
this case also must be remanded for full compliance with the
previous remand.

When during the course of review the Board determines that
correction of a procedural defect is essential for a proper
appellate decision, the Board shall remand the case to the agency
of original jurisdiction, specifying the action to be undertaken.
38 C.F.R. 19.9.

The RO also should generally take all appropriate action to ensure
compliance with the notice and assistance to the claimant
provisions of the recently enacted Veterans Claims Assistance Act
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Accordingly, the case is hereby REMANDED to the regional office for
the following actions:

1. The RO should contact the appellant to have her clarify who her
designated representative is, if any; and request that she provide
a new power of attorney. She should complete any appropriate
paperwork which should then be incorporated with the new claims
file.

2. The RO should attempt to locate the original claims file. Any
leads that arise should be followed to their logical conclusion in
this search. If the claims file is located, the reconstructed file
should be incorporated therewith.

3. If the,original claims file cannot be located, the RO should
determine and specify whether it was destroyed or lost, and
document the circumstances surrounding the

4 -

destruction or loss. This should include where the claims file was
last known to be, and why it is believed the file was actually
destroyed or lost. Attempts to find the claims file should be
documented and included in the new claims file to be rebuilt.

4. If the original claims file cannot be located, the RO should
attempt to rebuild it. The RO should reference the existing
administrative materials and the December 1998 Board decision, as
well as any other appropriate sources of information; and attempt
to obtain all relevant documents discussed therein that have not
already been acquired.

The RO's efforts should include: contacting the National Personal
Records Center (NPRC) to request that a search be conducted for any
service medical records; contacting the VA Records Management
Center; compliance with VA Adjudication Procedure Manual, M21-1,
Part III, to include Paragraphs 4.25 to 4.29; and attempting to
obtain any other relevant missing records by all other appropriate
means. In this connection, the RO should request the NPRC to
conduct a search for the veteran's service medical and other
records and verify her periods of active duty and type of
discharge.

The veteran should be requested to assist in determining what
medical or other records may have been contained in the missing
file, and be provided the opportunity to submit any evidence she
may have regarding the claims on appeal. The RO should seek to
obtain any VA or non-VA treatment and/or examination records. The
veteran should be requested to provide releases to any

5 -

non-VA facilities from which she received treatment, and the RO
should attempt to obtain copies of all relevant medical records.
All records obtained should be added to the rebuilt claims file.

5. Thereafter the RO should afford the veteran a complete VA
psychiatric examination by a qualified physician in order to fully
evaluate the service- connected generalized anxiety with
depression. The examiner should comment on whether there is
occupational and social impairment with reduced reliability and
productivity due to such symptoms as: flattened affect;
circumstantial, circumlocutory, or stereotyped speech; panic
attacks more than once a week; difficulty in understanding complex
commands, impairment of short- and long-term memory (e.g.,
retention of only highly learned material, forgetting to complete
tasks); impaired judgment; impaired abstract thinking; disturbances
of motivation and mood; difficulty in establishing and maintaining
effective work and social relationships. The examiner should also
render an opinion as to the effect that the veteran's service-
connected generalized anxiety with depression has upon her ability
to work.

All indicated special studies deemed necessary should be
accomplished. The claims folder must be made available to the
examiner prior to the examination so that the veteran's entire
medical history can be taken into consideration, and the examiner
is asked to indicate in the examination report that the claims file
has been reviewed.

6 -

6. The RO should afford the veteran a complete examination by a VA
gastroenterologist in order to fully evaluate the current nature
and degree of severity of the service-connected gastric ulcer. The
examiner should report detailed findings with regard to the current
manifestations of the veteran's gastric ulcer, including, but not
limited to: the degree to which ulcer pain is relieved by standard
therapy; whether the veteran has periodic vomiting, or recurrent
hematemesis or melena; whether her gastric ulcer is manifested by
anemia, weight loss, or resulting impairment of health; whether
episodes of symptoms are severe or incapacitating; how many days
symptomatic episodes last; and how many times per year symptomatic
episodes occur.

All indicated special studies deemed necessary should be
accomplished. The claims folder must be made available to the
examiner prior to the examination so that the veteran's entire
medical history can be taken into consideration, and the examiner
is asked to indicate in the examination report that the claims file
has been reviewed.

7. In scheduling these examinations, the RO should inform the
veteran of the importance of reporting to the examinations and
consequences of failure to report. See 38 C.F.R. 3.655 (2001).

8. Following completion of the foregoing, the RO must review the
claimsfolder and ensure that all of the foregoing development
actions have been conducted and completed in full. If any
development is incomplete, including if the requested examinations
do not include all tests reports, special studies or opinions

7 -

requested, the RO must implement appropriate corrective action.

9. After the foregoing has been completed to the extent possible,
the RO should readjudicate the appellant's claims on appeal. If the
benefits sought on appeal remain denied, the veteran and her
representative should be provided with a supplemental statement of
the case (SSOC). The SSOC must contain notice of all relevant
actions taken on the claims for benefits, to include a summary of
the evidence and applicable law and regulations considered
pertinent to the issues currently on appeal. An appropriate period
of time should be allowed for response.

10. The RO must review the claims file and ensure that all
notification and development action required by the Veterans Claims
Assistance Act of 2000, Pub. L. No. 106-475 is completed. In
particular, the RO should ensure that the new notification
requirements and development procedures contained in sections 3 and
4 of the Act (codified as amended at 38 U.S.C. 5102, 5103, 5103A,
and 5107); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as
amended at 38 C.F.R. 3.159) are fully complied with and satisfied.

The appellant has the right to submit additional evidence and
argument regarding the matters for which the Board has remanded the
case to the regional office. Kutscherousky v. West, 12 Vet. App.
369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'

8 -

Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 2000)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

L. M. BARNARD 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 2001), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (2001).

9 -



